UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7888


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEE BENTLEY FARKAS,

                Defendant - Appellant.



                            No. 16-6386


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEE BENTLEY FARKAS,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:10-cr-00200-LMB-1)


Submitted:   September 29, 2016           Decided:   October 4, 2016


Before MOTZ and WYNN, Circuit Judges, and DAVIS, Senior Circuit
Judge.
Affirmed by unpublished per curiam opinion.


Clifford J. Barnard, Boulder, Colorado, for Appellant. Dana J.
Boente,   United  States  Attorney,   Karen  Ledbetter Taylor,
Assistant United States Attorney, Jonathan D. Scharf, Special
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      In       these     consolidated         appeals,        Lee     Bentley       Farkas

challenges       the    district       court’s      orders     denying      his    motions

seeking recusal under 28 U.S.C. §§ 144 and 455(a) (2012) of the

district judge who presided over his criminal prosecution and

related proceedings.            For the reasons that follow, we affirm.

      A presiding judge must recuse herself if any party “files a

timely and sufficient affidavit that the judge . . . has a

personal bias or prejudice either against him or in favor of any

adverse party.”           28 U.S.C. § 144; see Sine v. Local No. 992

Int’l   Bhd.     of    Teamsters,      882 F.2d 913,     914   (4th    Cir.    1989)

(describing a “sufficient” affidavit).                       In evaluating a § 144

motion, the challenged judge considers the legal sufficiency of

the allegations in the affidavit but makes no finding as to the

truth of those allegations.                  See Berger v. United States, 255
U.S. 22, 36 (1921); United States v. Vespe, 868 F.2d 1328, 1340

(3d     Cir.     1989).           However,         “[a]ssertions       merely       of    a

conclusionary          nature    are    not       enough,     nor    are    opinions     or

rumors.”       United States v. Haldeman, 559 F.2d 31, 134 (D.C. Cir.

1976)      (footnotes      omitted).          “[T]he        facts    averred      must   be

sufficiently definite and particular to convince a reasonable

person that bias exists . . . .”                  United States v. Sykes, 7 F.3d
1331, 1339 (7th Cir. 1993).



                                              3
       Under     § 455(a),       a    federal        judge    is   required    to    recuse

herself “in any proceeding in which [her] impartiality might

reasonably       be    questioned.”            The     appropriate      inquiry     is    not

whether the judge is in fact impartial, but whether, applying an

objective       standard,           “the      judge’s        impartiality      might          be

questioned by a reasonable, well-informed observer who assesses

all the facts and circumstances.”                          United States v. DeTemple,

162 F.3d 279,    286     (4th    Cir.    1998)        (internal   quotation        marks

omitted).            Neither    a     judge’s       attenuated     relationship          to   a

proceeding       nor     “unsupported,          irrational         or   highly      tenuous

speculation” is sufficient to require recusal.                          United States v.

Cherry, 330 F.3d 658, 665 (4th Cir. 2003) (internal quotation

marks omitted); see In re Drexel Burnham Lambert Inc., 861 F.2d
1307, 1313 (2d Cir. 1988).                     Further, the judge evaluating a

§ 455 motion or related affidavit is not required to accept the

allegations underlying the motion or affidavit as true.                              In re

Beard, 811 F.2d 818, 827 (4th Cir. 1987).

       We     have    thoroughly       reviewed        the    record    and   discern         no

reversible       error    in    the     district        court’s     denial    of    Farkas’

motions.        Rather, our review indicates that Farkas’ claims of

bias    are     patently       insufficient           to     warrant    recusal     of    the

district judge, based upon either actual or apparent bias.                                The

affidavit       supporting           Farkas’        § 144     motion    was   rife        with



                                                4
speculation      and   unsupported         conclusions        and     failed     to     allege

sufficient nonconclusory facts to support his claim that the

district judge harbored actual bias against him.                              Further, the

contentions      and   materials      underlying          Farkas’     § 455(a)         motion,

alleging bias based on the district judge’s financial losses

during    the    nationwide        economic       downturn         from   2006    to    2008,

provide    too    tenuous      a    link    between       the      judge’s     losses       and

Farkas’    conduct        to       warrant        a     reasonable,        well-informed

individual to question the judge’s impartiality.                              In reaching

this   conclusion,       we    discern       no       abuse   of    discretion         in   the

court’s manner of addressing various declarations provided with

Farkas’ § 455(a) motion.

       In short, while we do not purport to diminish the vital

importance of an unbiased judiciary to the proper functioning of

the judicial system, Farkas’ specific allegations border on the

frivolous and fail to provide any legitimate basis for recusal.

Because we conclude Farkas’ motions are insufficient as a matter

of law to warrant recusal, we decline to address the parties’

additional arguments regarding the timeliness of Farkas’ motions

and the application of the safe harbor provision under 28 U.S.C.

§ 455(d)(4)(i) (2012) to the facts presented.

       Accordingly, we affirm the district court’s orders.                                  We

dispense    with       oral    argument       because         the     facts      and    legal



                                             5
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.


                                                                AFFIRMED




                                   6